DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/19/2021 has been entered.
 
Response to Amendment
This office action is responsive to the amendments filed 03/19/2021.  As directed by the remarks: claims 32 – 42 have been cancelled, and claims 43 – 53 have been added.  Thus, claims 43 – 53 are presently pending in this application.  Examiner notes that claims 44 – 51 are currently labeled as “previously presented” instead of “new” but claims 44 – 51 are just added in the response filed on 03/19/2021. 

Response to Arguments
No argument was submitted in the response filed on 03/19/2021.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 43 – 53 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 8 of U.S. Patent No. 9,592,375. 
Although the claims at issue are not identical, they are not patentably distinct from each other because it is clear that all of the elements of claims 43 – 53 of the application are to be found in claims 1 – 8 of the patent.  The difference between claims 43 – 53 of the application and claims 1 – 8 of the patent lies in the fact that the patent claim includes more elements and is thus more specific.  Thus the invention of claims 1 – 8 of the patent is in effect a “species” of the “generic” invention of claims 43 – 53.  It has been held that the generic invention is “anticipated” by the “species”.  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Since claims 43 – 53 are anticipated by claims 1 – 8 of the patent, it is not patentably distinct from claims 1 – 8.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 43 – 53 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 43 recites the limitation “a barrier material over the end and configured to prevent mixing with the cleansing solution within the cap” in lines 11 and 12.  It is unclear what the barrier material is preventing from mixing with the cleansing solution within the cap.  For examination purposes, Examiner will interpret this limitation to mean the barrier material is configured to prevent the content of the syringe to be mixed with the cleansing solution within the cap.  Applicant is advised to amend the claims and the specification to clarify the claimed subject matter.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 43 – 53 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nanba (U.S. 2009/0281504) in view of Alheidt (U.S. 2008/0021414), in view of Vaillancourt (U.S. 2008/0235888), and in view of Kito (U.S. 2006/0106349).
Regarding claim 43, Nanba teaches a syringe assembly comprising: 
a syringe cylinder (2) extending from an opening (at proximal end where plunger rod 31 is located) configured to receive a plunger (3) to an end (as shown in Figures 1 – 6c) configured to reversibly couple with a needle and/or medical tubing (paragraph [0030]);  (Examiner is reading this limitation as the syringe cylinder is configured to receive a plunger and also configured to reversibly couple with a needle and/or medical tubing);
a single piece cap (4) having sidewalls defining a rim of a cap opening and extending to a top (as shown in the annotated Figure below), the cap being reversibly coupled to the end of the cylinder via interior portions of the sidewalls between the top and the rim as shown in Figure 1 and the annotated Figure below;  Examiner notes that the cap 4 can be at least place on the tip of the syringe after being removed previously for to deliver the medicament; 
and a barrier material (5 and 6) over the end as shown in Figure 1 – 6c; Examiner notes that the shrink film 5 can cover not just the syringe tip that the cap 4 is installed at but can also cover the whole of the syringe including the plunger 3 in an integrated manner (paragraphs [0034], [0035], and [0040]).

    PNG
    media_image1.png
    556
    793
    media_image1.png
    Greyscale

However, Nanba does not specify that the cap is reversibly coupled to the end of the cylinder via interior portions of the sidewalls, and both an applicator material and a cleansing solution within the cap, and the barrier material is configured to prevent mixing with the cleansing solution within the cap.
Alheidt teaches a sterile device usable with an injection device similar to Nanba and the current application, further including that the cap (136) is reversibly coupled to the end of the cylinder via interior portions of the sidewalls (Figure 8, paragraph [0050]).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to combine the features of Alheidt with the system of Nanba since doing so would have achieved the desirable result of using a cap of known configuration on an injection device capable of connecting to a cap, such that one of ordinary skill is able to readily predict the functioning characteristics of the cap when in use.  Moreover, where an application claims a structure already known in the prior art that is altered by the mere substitution of one well known element for another known in the field, the combination must do more than yield a predictable result. KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007)(citing United States v. Adams, 383 U.S. 39, 50-51 (1966)).  Accordingly, it would have also been obvious to one of ordinary skill in the art at the time of invention to have modify the device of Nanba to use a cap as taught by Alheidt, since doing so amounts to no more than the simple substitution of one known cap for another known cap in a manner that yields predictable results.
Vaillancourt teaches a sterile device usable with an injection device similar to Nanba, Alheidt, and the current application, further including that both of an applicator material (22) and a cleansing solution (anti-bacterial solution as discussed in paragraph [0051]) within the cap (21).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to combine the features of Vaillancourt with the combined device of Nanba and Alheidt in order to provide a simple and economical way for disinfecting a luer connection (paragraph [0005]).
Kito teaches an injection device similar to Nanba, Alheidt, Vaillancourt, and the current application, further including a barrier material (72, Figure 11), the barrier material is configured to prevent mixing with the cleansing solution within the cap (paragraph [0197] discusses the hermertically sealed condition is maintained by the contact between the packing 72 and the distal end of mouth 22).
It would have been obvious to one having ordinary skill in the art at the time the application was filed to combine the features of Kito (the barrier material 72) with the combined system of Nanba, Alheidt, and Vaillancourt in order create a hermetically sealed condition inside the cap (paragraph [0197]).
Regarding claim 44, Alheidt also teaches that the cap and end are configured to couple via a Luer-lok fitting as shown in Figure 8.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to combine the features of Alheidt with the system of Nanba since doing so would have achieved the desirable result of using a cap of known configuration on an injection device capable of connecting to a cap, such that one of ordinary skill is able to readily predict the functioning characteristics of the cap when in use.  Moreover, where an application claims a structure already known in the prior art that is altered by the mere substitution of one well known element for another known in the field, the combination must do more than yield a predictable result. KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007)(citing United States v. Adams, 383 U.S. 39, 50-51 (1966)).  Accordingly, it would have also been obvious to one of ordinary skill in the art at the time of invention to have modify the device of Nanba to use a cap as taught by Alheidt, since doing so amounts to no more than the simple substitution of one known cap for another known cap in a manner that yields predictable results.
Regarding claim 45, Nanba teaches that the end defines an internal fitting (the outside wall of nozzle 20) and the cap is couples with the end outside the internal fitting as shown in Figures 1 – 6c.  
Regarding claim 46, Alheidt teaches that the end is configured as a female Luer-Lok (as shown in Figure 8).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to combine the features of Alheidt with the system of Nanba since doing so would have achieved the desirable result of using a cap of known configuration on an injection device capable of connecting to a cap, such that one of ordinary skill is able to readily predict the functioning characteristics of the cap when in use.  Moreover, where an application claims a structure already known in the prior art that is altered by the mere substitution of one well known element for another known in the field, the combination must do more than yield a predictable result. KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007)(citing United States v. Adams, 383 U.S. 39, 50-51 (1966)).  Accordingly, it would have also been obvious to one of ordinary skill in the art at the time of invention to have modify the device of Nanba to use a cap as taught by Alheidt, since doing so amounts to no more than the simple substitution of one known cap for another known cap in a manner that yields predictable results.
Regarding claim 47, Alheidt teaches that the interior sidewalls of the cap engage the sheath of the female Luer-Lok when coupled thereto as shown in Figure 8.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to combine the features of Alheidt with the combined system of Nanba, Alheidt, Vaillancout, and Kito since doing so would have achieved the desirable result of using a cap of known configuration on an injection device capable of connecting to a cap, such that one of ordinary skill is able to readily predict the functioning characteristics of the cap when in use.  Moreover, where an application claims a structure already known in the prior art that is altered by the mere substitution of one well known element for another known in the field, the combination must do more than yield a predictable result. KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007)(citing United States v. Adams, 383 U.S. 39, 50-51 (1966)).  Accordingly, it would have also been obvious to one of ordinary skill in the art at the time of invention to have modify the device of Nanba to use a cap as taught by Alheidt, since doing so amounts to no more than the simple substitution of one known cap for another known cap in a manner that yields predictable results.
Regarding claim 48, Nanba teaches that the sidewalls of the cap extending at an angle other than normal from the closed end of the cap to the rim of the cap (Figure 1b).
Regarding claim 49, Nanba, Alheidt, Vaillancout, and Kito teach claim 26 as seen above.
Further, Vaillancourt teaches that the cap (21) defines a plurality of grooves (27) extending the length of the exterior of the sidewalls of the cap.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to combine the features of Vaillancourt with the combined system of Nanba, Alheidt, Vaillancout, and Kito in order to provide a gripping surface for the cap (paragraph [0040]).
Regarding claim 50, Nanba teaches that the barrier material additionally at least partially encompasses the cap and the cylinder as shown in Figures 2b and 4b.
Regarding claim 51, Nanba teaches that the barrier material (6) extends from the cap to the syringe cylinder as shown in Figure 1b.
Regarding claim 52, Nanba teaches a barrel top (23 and 31) about the opening configured to receive a plunger (32) as shown in Figure 1b.
Regarding claim 53, Nanba teaches that the barrier material extends along the syringe cylinder and terminates at the barrel top as shown in Figure 1b.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH T BUI whose telephone number is (571)270-1028.  The examiner can normally be reached on M - F 8 - 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan R Price can be reached on 571-270-5421.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ANH T. BUI
Examiner
Art Unit 3783



/Anh Bui/               Examiner, Art Unit 3783                                                                                                                                                                                         
/LAURA A BOUCHELLE/Primary Examiner, Art Unit 3783